
	
		I
		112th CONGRESS
		2d Session
		H. R. 6193
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To extend the special immigrant religious professionals
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Religious Workers Visa
			 Act.
		2.Special immigrant
			 religious professionals programSection 101(a)(27)(C)(ii)(II) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)(II)) is amended by
			 striking 2012, and inserting 2017,.
		
